Case 2:19-cv-08706-JFW-FFM Document 1 Filed 10/09/19 Page 1 of 11 Page ID #:1




  1 Alexander E. Potente, State Bar No. 208240
    alex.potente@clydeco.us
  2 Yevgenia Altman Wiener, State Bar No. 259883
    yevgenia.wiener@clydeco.us
  3 CLYDE & CO US LLP
    101 Second Street, 24th Floor
  4 San Francisco, California 94105
    Telephone: (415) 365-9800
  5 Facsimile: (415) 365-9801
  6
    Attorneys for Plaintiff
  7 THE TRAVELERS INDEMNITY
    COMPANY OF CONNECTICUT
  8
  9                               UNITED STATES DISTRICT COURT
 10                  CENTRAL DISTRICT OF CALIFORNIA, WESTERN DISTRICT
 11
 12 THE TRAVELERS INDEMNITY                            Case No.
    COMPANY OF CONNECTICUT, a
 13 Connecticut Corporation,                           THE TRAVELERS INDEMNITY
                                                       COMPANY OF CONNECTICUT’S
 14                     Plaintiffs,                    COMPLAINT FOR
                                                       DECLARATORY RELIEF AND
 15             v.                                     REIMBURSEMENT
 16 SKY HIGH INVESTMENT                                DEMAND FOR JURY TRIAL
    COMPANY LLC, a California Limited
 17 Liability Company, MORAD BEN
    NEMAN, an individual, NEMAN
 18 REAL ESTATE INVESTMENTS,
    LLC, a California Limited Liability
 19 Company, and DOES 1-10
 20                     Defendants.
 21
                Plaintiff The Travelers Indemnity Company of Connecticut (“Travelers”), for
 22
      its complaint against Sky High Investment Company LLC, Morad Ben Neman,
 23
      Neman Real Estate Investments, LLC, and Does 1 through 10, alleges as follows:
 24
                                            JURISDICTION
 25
                1.      Jurisdiction of this action is founded upon 28 U.S.C. § 1332, as the
 26
      parties are citizens of different states, and the amount in controversy exceeds the
 27
      sum of $75,000, exclusive of interest and costs.
 28
      4744728
                          COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT
Case 2:19-cv-08706-JFW-FFM Document 1 Filed 10/09/19 Page 2 of 11 Page ID #:2




  1             2.   Venue is proper in the Central District of California pursuant to
  2 28 U.S.C. § 1391(b)(2), in that this action seeks a declaration of the parties’ rights
  3 and obligations under contracts of insurance issued in this district and delivered to
  4 the policyholder’s offices in Los Angeles, California.
  5                                          PARTIES
  6             3.   Travelers is a corporation organized and existing under the laws of the
  7 State of Connecticut, with its principal place of business in Hartford, Connecticut,
  8 and is duly authorized to transact insurance in the State of California.
  9             4.   Defendant Sky High Investments Company LLC (“Sky High”) is a
 10 limited liability company organized and existing under the laws of the State of
 11 California, with its principal place of business in Los Angeles County, California.
 12             5.   Defendant Morad Ben Neman (“Neman”) is an individual resident of
 13 Los Angeles County, California and, on information and belief, was the Chief
 14 Executive Officer of Sky High at relevant times.
 15             6.   Defendant Neman Real Estate Investments, LLC is a limited liability
 16 company organized and existing under the laws of the State of California, with its
 17 principal place of business in Los Angeles County, California.
 18             7.   Travelers is ignorant of the true names and capacities of each of the
 19 defendants designated in this complaint as a Doe defendant. Travelers is informed
 20 and believes and on that basis alleges that each of the Doe defendants is in some
 21 manner interested in the controversy alleged in this complaint. Upon learning the
 22 true name and capacity of each of the Doe defendants, Travelers will amend this
 23 complaint accordingly.
 24             8.   Travelers is informed and believes and thereon alleges that at all times
 25 relevant hereto each of the defendants, including without limitation the Doe
 26 defendants, was the agent, affiliate, officer, director, manager, principal, alter-ego
 27 and/or employee of the other defendants and was at all times acting within the scope
 28 of such agency, affiliation, alter-ego relationship and/or employment and actively
      4744728
                                                  2
                       COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT
Case 2:19-cv-08706-JFW-FFM Document 1 Filed 10/09/19 Page 3 of 11 Page ID #:3




  1 participated in, or subsequently ratified and adopted, or both, each and all of the acts
  2 or conduct alleged herein, with full knowledge of all the facts and circumstances.
  3                                 GENERAL ALLEGATIONS
  4             The Application and Underwriting Process
  5             9.    Defendants sought to insure commercial properties in Los Angeles,
  6 California, including buildings located at 921-945 E. Pico Boulevard, Los Angeles,
  7 California, 90021 (the “subject premises.”)
  8             10.   On or around January 28, 2014, Defendants submitted the Commercial
  9 Insurance Application to Travelers (the “Application”). A true and correct copy of
 10 the Application is attached hereto as Exhibit A. In the section entitled “NATURE
 11 OF BUSINESS/DESCRIPTION OF OPERATIONS BY PREMISE(S),” the
 12 Application states as follows: “BUILDING OWNER – LESSOR’S RISK ONLY.
 13 BUILDING IS OCCUPIED BY CLOTHING MANUFACTURERS, CLOTHING
 14 WHOLESALE DISTRIBUTORS, AND OFFICES.” Prior to each subsequent
 15 policy renewal, Defendants submitted applications which contained identical
 16 descriptions of operations.
 17             11.   On the last page of the Application, Defendants left blank the section
 18 entitled “APARTMENTS/CONDOMINIUMS/HOTELS/MOTELS,” which
 19 requested that Defendants provide information regarding the number of apartment
 20 units on the subject premises.
 21             12.   As part of the underwriting process, Travelers sent Carl J. Roberg,
 22 CSP, Senior Regional Risk Control Consultant, to survey the subject premises.
 23 Following his inspection, on or around March 12, 2014, Mr. Roberg prepared the
 24 Real Estate – Risk Assessment Report (the “Risk Assessment Report”). A true and
 25 correct copy of the Risk Assessment Report is attached hereto as Exhibit B.
 26             13.   The Risk Assessment Report conveyed the following information
 27 obtained by Mr. Roberg from the property manager and/or owner of the subject
 28 premises regarding the occupancy of the subject premises: “The uppers [sic] floors
      4744728
                                                   3
                        COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT
Case 2:19-cv-08706-JFW-FFM Document 1 Filed 10/09/19 Page 4 of 11 Page ID #:4




  1 are mainly small industrial studio lofts (1,000 to 5,000 sq.ft) used by designers and
  2 artist [sic] – some office space…Tenants have access to their space 24 hours/day – 7
  3 days/week however management reports that they are not living spaces with
  4 beds/kitchens…”
  5              14.      The Risk Assessment Report further indicated that “[a]lthough tenants
  6 have access 24/7 they are not permitted to live there – these are not apartments –
  7 live safety system not appropriate for habitation type units. Although we did not
  8 have access to the individual units – contact stated that the fire department inspects
  9 every unit every year and there are no tenants using the space for living units.”
 10              Travelers’ Policies
 11              15.      Based on the information contained in the Application and the Risk
 12 Assessment Report, Travelers issued the following primary commercial package
 13 policies to the named insured Sky High Investments Company LLC:
 14                     Y-630-9D886825-TCT-14, effective 03/31/2014 - 03/31/2015
 15                     Y-630-9D886825-TCT-15, effective 03/31/2015 - 03/31/2016
 16                     Y-630-9D886825-TCT-16, effective 03/31/2016 - 03/31/2017
 17                     Y-630-9D886825-TCT-17, effective 03/31/2017 - 03/31/2018
 18                     Y-630-9D886825-TCT-18, effective 03/31/2018 - 03/31/20191
 19              16.      The primary policies referenced above are substantially identical in all
 20 relevant respects and are referred to herein collectively as the “Travelers Primary
 21 Policies.” Attached hereto as Exhibit C is a true and correct copy of Policy No. Y-
 22 630-9D886825-TCT-14.
 23              17.      The Travelers Primary Policies provided, for their respective policy
 24 periods, commercial general liability insurance subject to an Each Occurrence Limit
 25 of $1,000,000, a Products-Completed Operations Aggregate Limit of $2,000,000,
 26
 27
      1
 28       This policy was cancelled effective January 9, 2019.


      4744728
                                                                 4
                             COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT
Case 2:19-cv-08706-JFW-FFM Document 1 Filed 10/09/19 Page 5 of 11 Page ID #:5




  1 and a General Aggregate Limit (other than Products-Completed Operations) of
  2 $2,000,000.
  3              18.      Travelers also issued the following umbrella policies to the named
  4 insured Sky High Investments Company LLC:
  5                      YSM-CUP-9D886824-TIL-14, effective 03/31/2014 - 03/31/2015
  6                      YSM-CUP-9D886824-TIL-15, effective 03/31/2015 - 03/31/2016
  7                      YSM-CUP-9D886824-TIL-16, effective 03/31/2016 - 03/31/2017
  8                      CUP-1J35336A-17-14, effective 03/31/2017 - 03/31/2018
  9                      CUP-1J35336A-18-14, effective 03/31/2018 - 03/31/20192
 10              19.      The umbrella policies referenced above are substantially identical in all
 11 relevant respects and are referred to herein collectively as the “Travelers Umbrella
 12 Policies.” Attached hereto as Exhibit D is a true and correct copy of Policy No.
 13 YSM-CUP-9D886824-TIL-14.
 14              20.      The Travelers Umbrella Policies provided, for their respective policy
 15 periods, commercial general liability insurance subject to an Each Occurrence Limit
 16 of $10,000,000, a Products-Completed Operations Aggregate Limit of $10,000,000,
 17 and a General Aggregate Limit (other than Products-Completed Operations) of
 18 $10,000,000.
 19              21.      The Travelers Primary Policies and the Travelers Umbrella Policies are
 20 collectively referred to herein as the “Travelers Policies.”
 21              22.      The Travelers Policies provided coverage pursuant to all of the terms,
 22 conditions, limitations, exclusions, and endorsements contained in each policy. In
 23 addition to the named insured Sky High, Neman and Neman Real Estate
 24 Investments, LLC qualify as insureds under the Travelers Policies in certain limited
 25 capacities relevant to this action.
 26
 27
      2
 28       This policy was also cancelled effective January 9, 2019.


      4744728
                                                                  5
                             COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT
Case 2:19-cv-08706-JFW-FFM Document 1 Filed 10/09/19 Page 6 of 11 Page ID #:6




  1             23.   The Travelers Policies insured specific locations and buildings listed on
  2 the Schedule of Locations and Buildings, which included, among others, the subject
  3 premises.
  4             Underlying Lawsuits
  5             24.   In 2018, Defendants tendered to Travelers four lawsuits filed against
  6 Defendants by the tenants of the subject premises.
  7             25.   On March 3, 2017, Paul Duenas filed a lawsuit in Los Angeles Superior
  8 Court, Case No. BC651926, styled Paul Duenas v. Sky High Investments Company,
  9 LLC, et al. (the “Duenas Lawsuit”). Mr. Duenas alleged that Sky High and Neman
 10 illegally converted the subject premises into residential apartment units. Mr.
 11 Duenas claimed that he was a residential tenant at the subject premises since
 12 February 2015. Mr. Duenas further alleged that on August 17, 2016, the City of Los
 13 Angeles determined that Defendants illegally converted three floors of the subject
 14 premises into apartments, among other citations. A true and correct copy of the
 15 complaint in the Duenas Lawsuit is attached hereto as Exhibit E.
 16             26.   On March 7, 2017, numerous tenants of the subject premises filed a
 17 lawsuit, styled Laura Shapiro et. al. v. Moran Ben Neman, et. al., Los Angeles
 18 Superior Court, Case No. BC653531 (the “Shapiro Lawsuit”). The operative
 19 complaint in the Shapiro Lawsuit is the Third Amended Complaint, which was filed
 20 on July 3, 2018. A true and correct copy of the Third Amended Complaint in the
 21 Shapiro Lawsuit is attached hereto as Exhibit F. The Shapiro plaintiffs assert that,
 22 among other things, Defendants “converted a warehouse into a mixture of
 23 residential and commercial units without obtaining a certificate of occupancy and
 24 Certificate of Rent Registration…for that use, rented those units to unsuspecting
 25 tenants such as the Plaintiffs, and then forced those tenants to leave when agencies
 26 of the City of Los Angeles discovered the illegal conversion of the warehouse.” The
 27 Shapiro plaintiffs allege that they were residential tenants at the subject premises at
 28 various times beginning as early as 2009.
      4744728
                                                   6
                        COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT
Case 2:19-cv-08706-JFW-FFM Document 1 Filed 10/09/19 Page 7 of 11 Page ID #:7




  1             27.   On August 8, 2018, James Ryan Jeffs filed a complaint in Los Angeles
  2 Superior Court, Case No. BC716950, styled James Ryan Jeffs v. Sky High
  3 Investments Company, LLC (the “Jeffs Lawsuit”). Mr. Jeffs alleges that he moved
  4 into a loft at 937 E. Pico Boulevard in Los Angeles in early 2014 and was a
  5 “residential tenant.” Mr. Jeffs claims that he was a victim of Defendants’ scheme to
  6 profit from illegal conversion of the units into residential apartments and that
  7 Defendants wrongfully collected rent despite the illegal status of the buildings. Mr.
  8 Jeffs also claims that on September 6, 2016 he fell from a dangerous and
  9 unpermitted staircase in his loft, suffering injuries. A true and correct copy of the
 10 complaint in the Jeffs Lawsuit is attached hereto as Exhibit G.
 11             28.   On October 24, 2018, Kevin Mallory filed a complaint in Los Angeles
 12 Superior Court, Case No. 18STCV02215, styled Kevin Mallory v. Sky High
 13 Investments Company, LLC, et al. (the “Mallory Lawsuit”). Mr. Mallory alleges
 14 that he was a residential tenant at the subject premises since September 2013 and
 15 was “entirely unaware of Defendants’ unlawful conversion of the building.” Mr.
 16 Mallory claims that he experienced severe habitability problems and suffered
 17 through constant construction during his time at the property caused by defendants’
 18 attempts to “to stuff more people into the building by creating more and more spaces
 19 to rent.” A true and correct copy of the complaint in the Mallory Lawsuit is
 20 attached hereto as Exhibit H.
 21             29.   Defendants tendered the Shapiro Lawsuit to Travelers on August 8,
 22 2018. Defendants tendered the Duenas, Jeffs, and Mallory Lawsuits to Travelers on
 23 December 13, 2018.
 24             30.   On or about May 22, 2019, Travelers accepted Defendants’ tenders of
 25 defense of the Duenas, Shapiro, Jeffs, and Mallory Lawsuits (collectively, the
 26 “underlying lawsuits.”)
 27
 28
      4744728
                                                 7
                        COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT
Case 2:19-cv-08706-JFW-FFM Document 1 Filed 10/09/19 Page 8 of 11 Page ID #:8




  1                                FIRST CLAIM FOR RELIEF
  2                               (Declaratory Relief - Rescission)
  3             31.   Travelers incorporates herein by reference, as if fully restated,
  4 paragraphs 1 through 30 above.
  5             32.   During the process of applying for insurance, Defendants
  6 misrepresented, or, in alternative, failed to disclose or concealed that the subject
  7 premises were occupied by residential tenants.
  8             33.   At the time Defendants made these representations, or, in alternative
  9 failed to disclose or concealed of facts, they knew that these representations were
 10 false.
 11             34.   A truthful description of the nature of the occupancy of the subject
 12 premises was material to Travelers’ evaluation of the insured risk and to its
 13 determination of whether it would issue insurance coverage for the subject premises.
 14             35.   Travelers justifiably relied on the information provided by Defendants
 15 in the underwriting process, including the representations, or in alternative, the non-
 16 disclosure or concealment of facts relevant to the occupancy of the subject premises.
 17 At the time Defendants made such representations and thereafter, Travelers did not
 18 know these representations were false and were unaware of the non-disclosure or
 19 concealment of facts.
 20             36.   In reliance on and under the mistaken belief of fact caused by
 21 misrepresentations, omissions, and concealment of facts by Defendants, Travelers
 22 issued the Travelers Policies to Defendants. The false and misleading
 23 representations, or, in alternative, the non-disclosure or concealment of facts by
 24 Defendants in the underwriting process were material and, had Travelers known the
 25 true facts, Travelers would not have issued the Travelers Policies to Defendants,
 26 and/or Travelers would have issued policies with a different premium, and/or would
 27 have issued policies with different terms and conditions.
 28
      4744728
                                                    8
                        COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT
Case 2:19-cv-08706-JFW-FFM Document 1 Filed 10/09/19 Page 9 of 11 Page ID #:9




  1             37.   As a result of Defendants’ material misrepresentations, omissions, and
  2 concealment of facts, Travelers has and will suffer irreparable and substantial harm
  3 and injury if the Travelers policies are not rescinded, in that Travelers has incurred
  4 and will incur attorneys’ fees and other expenses in connection with the defense of
  5 Defendants in the underlying lawsuits, and may incur indemnity which may be paid
  6 in connection with the underlying lawsuits.
  7             38.   Travelers is entitled to an adjudication and judgment declaring that the
  8 Travelers policies are rescinded and void ab initio and that Defendants, and any and
  9 all other persons or entities entitled to claim under the Travelers Policies, are not
 10 entitled to any benefits thereunder with respect to the Duenas, Shapiro, Jeffs, and
 11 Mallory Lawsuits, and any other lawsuits or claims which have been or may
 12 hereafter be brought against any person or entity qualifying to claim against
 13 Travelers under the Travelers Policies.
 14             39.   Travelers hereby offers to return to Defendants all benefits conferred
 15 on it by reason of the Travelers Policies and demands that the Defendants return all
 16 benefits paid by Travelers by reason of the Travelers Policies, including all
 17 attorneys’ fees and other expenses paid by Travelers in connection with the Duenas,
 18 Shapiro, Jeffs, and Mallory Lawsuits.
 19                               SECOND CLAIM FOR RELIEF
 20                                       (Reimbursement)
 21             40.   Plaintiffs allege and incorporate herein by reference Paragraphs 1
 22 through 39, inclusive, of this Complaint as though set forth herein in full.
 23             41.   Travelers has incurred and will incur attorneys’ fees and other expenses
 24 in connection with the defense of Defendants in the Duenas, Shapiro, Jeffs, and
 25 Mallory Lawsuits, and may incur indemnity which may be paid in connection with
 26 the underlying lawsuits.
 27             42.   Travelers has no obligations under the Travelers Policies because they
 28 are void ab initio on the basis of the material misrepresentations or concealments
      4744728
                                                   9
                        COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT
Case 2:19-cv-08706-JFW-FFM Document 1 Filed 10/09/19 Page 10 of 11 Page ID #:10




   1 made during the application and underwriting process, and therefore Travelers has
   2 an equitable and quasi-contractual right to be reimbursed by Defendants for some or
   3 all attorneys’ fees, costs, and other expenses including any indemnity which already
   4 has been paid or may be paid or incurred by Travelers in the defense and/or
   5 settlement of the underlying lawsuits pursuant to Buss v. Superior Court, 16 Cal. 4th
   6 35, 65 (1997), Scottsdale Ins. Co. v. MV Transportation, 36 Cal.4th 643 (2005), and
   7 related cases.
   8                                           PRAYER
   9             WHEREFORE, Travelers prays:
  10             1.   For an adjudication and judgment confirming that the Travelers policies
  11 are rescinded and void ab inito;
  12             2.   For a judgment that, by reason of the rescission of the Travelers
  13 policies, Travelers is entitled to reimbursement from Defendants, and each of them,
  14 for some or all sums expended in defense or settlement or satisfaction of a judgment
  15 in the underlying lawsuits.
  16             3.   For damages according to proof;
  17             4.   For costs of suit incurred herein; and
  18             5.   For such other further relief as this Court may deem just and proper.
  19 Dated: October 9, 2019                   CLYDE & CO US LLP
  20
  21
                                              By:         /s/ Yevgenia A. Wiener
  22
                                                    Alexander E. Potente
  23                                                Yevgenia Altman Wiener
  24                                                Attorneys for Plaintiff
                                                    THE TRAVELERS INDEMNITY
  25                                                COMPANY OF CONNECTICUT
  26
  27
  28
       4744728
                                                    10
                        COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT
Case 2:19-cv-08706-JFW-FFM Document 1 Filed 10/09/19 Page 11 of 11 Page ID #:11




   1                                 DEMAND FOR JURY TRIAL
   2             Plaintiff hereby demands trial by jury on all matters to which it is so entitled.
   3 Dated: October 9, 2019                     CLYDE & CO US LLP
   4
   5
                                                By:         /s/ Yevgenia A. Wiener
   6
                                                      Alexander E. Potente
   7                                                  Yevgenia Altman Wiener
   8                                                  Attorneys for Plaintiff
                                                      THE TRAVELERS INDEMNITY
   9                                                  COMPANY OF CONNECTICUT
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       4744728
                                                      11
                          COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT
